            Case 1:20-cr-00150-DAD-BAM Document 23 Filed 12/01/20 Page 1 of 5




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No: 1:20-cr-00150-DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE DECEMBER 9,
                                                        2020 STATUS CONFERENCE TO FEBRUARY
13                                                      24, 2021; ORDER
14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   THOMAS LAYMAN BINFORD,
17                                 Defendant.
18

19

20          This case is set for a status conference on Wednesday, December 9, 2020. On April 17, 2020,
21 this Court issued General Order 617, which suspended all jury trials in the Eastern District of California

22 scheduled to commence before June 15, 2020, and allowed district judges to continue all criminal

23 matters to a date after June 1. This and previous General Orders were entered to address public health

24 concerns related to COVID-19. On May 13, 2020, this Court issued General Order 618, which

25 superseded General Order 617 and extended the court’s “judicial emergency for an additional one-year
26 period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28                                                       1
            Case 1:20-cr-00150-DAD-BAM Document 23 Filed 12/01/20 Page 2 of 5




 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following
26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27

28                                                          2
           Case 1:20-cr-00150-DAD-BAM Document 23 Filed 12/01/20 Page 3 of 5




 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 3 (noting any pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION
 5          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
 6 United States Attorney Brian W. Enos, counsel for the government, and Mark W. Coleman, counsel for

 7 defendant Thomas Layman Binford (“defendant”), that this action’s Wednesday, December 9, 2020

 8 status conference be continued to Wednesday, February 24, 2021, at 1:00 p.m. The parties likewise
 9 ask the court to endorse this stipulation by way of formal order.

10          The parties base this stipulation on good cause. Specifically,
11          1. The grand jury returned an indictment regarding this matter on September 3, 2020. Dkt. 12.
12              Since that time, the parties agreed to and presented to the court a stipulation and proposed
13              protective order regarding the production of confidential information regarding third parties
14              without redactions (Dkt. 13), which the court endorsed by way of formal order on September
15              4, 2020. Dkt. 14. The government then prepared and delivered an initial set of discovery to
16              defense counsel afterwards, and within the time limits set forth by Eastern District (Cal.)
17              Local Rule 16-440.
18          2. As indicated within the parties’ prior stipulation of this past October, they worked HSI’s
19              Fresno office to arrange for the defense to commence its review of electronic evidence in this
20              case in accord with relevant provisions of the Adam Walsh Act. As part of this review, the
21              defense analyzed electronic data including hundreds of text message exchanges through
22              multiple types of social media, as well as attached photographs sent and delivered as part of
23              the same.
24          3. From this point forward, counsel for the government will work toward determining the extent
25
26
            1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
          Case 1:20-cr-00150-DAD-BAM Document 23 Filed 12/01/20 Page 4 of 5




 1           supplemental discovery exists and needs to be produced. The parties will also engage in
 2           meaningful discussions about a potential resolution of this case. Counsel for the government
 3           further anticipates preparing and delivering a written plea offer to defense counsel prior to
 4           the new year.
 5        4. The parties therefore stipulate that the period of time from December 9, 2020, through
 6           February 24, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
 7           3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the
 8           parties’ request on the basis of the Court’s finding that the ends of justice served by taking
 9           such action outweigh the best interest of the public and the defendant in a speedy trial.
10        IT IS SO STIPULATED.
11

12   Dated: December 1, 2020                                MCGREGOR W. SCOTT
                                                            United States Attorney
13

14                                                    By: /s/ Brian W. Enos
                                                          Brian W. Enos
15                                                        Assistant United States Attorney
16

17                                                       (As authorized 12/1/20)

18 Dated: December 1, 2020                      By:      /s/ Mark W. Coleman
                                                         Mark W. Coleman, Esq.
19                                                       Attorney for Defendant
                                                         Thomas Layman Binford
20

21

22

23

24

25
26

27

28                                                      4
           Case 1:20-cr-00150-DAD-BAM Document 23 Filed 12/01/20 Page 5 of 5




 1                                                  ORDER
 2          IT IS ORDERED that the status hearing currently set for December 9, 2020 at 1:00 pm is
 3 continued until February 24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from December 9, 2020 through
 5 February 24, 2021 is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 6 and (iv) because it results from a continuance granted by the Court at the parties’ request on the basis of

 7 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
        Dated:     December 1, 2020                          /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                       5
